Citation Nr: 0840101	
Decision Date: 11/21/08    Archive Date: 11/25/08

DOCKET NO.  05-19 555	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 10 
percent for degenerative joint disease, lumbar spine.

2.  Entitlement to an initial evaluation in excess of 10 
percent for degenerative joint disease, left knee, status 
post medial meniscal tear repair.

3.  Entitlement to an initial evaluation in excess of 10 
percent for chondromalacia, right knee.

4.  Entitlement to an initial evaluation in excess of 10 
percent for retinal detachment left eye, with floaters.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. J. N. Driever, Counsel


INTRODUCTION

The veteran had active service from June 1978 to November 
2002.

These claims come before the Board of Veterans' Appeals 
(Board) on appeal of a January 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Denver, Colorado.  

In a VA Form 9 (Appeal to Board of Veterans' Appeals) dated 
May 2005, the veteran requested a Board hearing at the RO.  
Thereafter, however, in a written statement dated August 
2005, he indicated that he no longer wanted a hearing.  The 
Board thus considers the veteran's hearing request withdrawn.

In his initial claim for compensation received at the RO in 
September 2002, the veteran raised a claim of entitlement to 
service connection for an "excessive amount of teeth [he] 
had pulled" in service.  The Board refers this matter to the 
RO for appropriate action.  


FINDINGS OF FACT

1.  VA provided the veteran adequate notice and assistance 
with regard to his claims.  

2.  Prior to 2004, the veteran's low back disability 
manifested as occasional radiating pain.

3.  The veteran's low back disability has improved since the 
beginning of 2004, when the veteran received epidural 
injections, manifesting as occasional, non-radiating pain.

4.  Since the veteran's discharge from service, but prior to 
June 2006, the veteran's left knee disability, diagnosed as 
degenerative joint disease, manifested as pain and minimal 
limitation of motion (at worst, 0 to 135 degrees) with pain, 
increased during certain activities.  

5.  Since June 2006, the veteran's left knee disability, 
diagnosed as degenerative joint disease, has worsened, 
manifesting as pain, swelling, stiffness, and more severe 
limitation of motion (at worst, 10 to 105 degrees, including 
during flare-ups) with crepitus and pain, increased during 
certain activities.  

6.  Since the veteran's discharge from service, but prior to 
March 2003, the veteran's right knee disability, diagnosed as 
degenerative joint disease, manifested as pain, increased 
during certain activities and flare-ups, and minimal 
limitation of motion (0 to 130 degrees) with pain.  

7.  Since March 2003, when the veteran spent 19 days 
convalescing post surgery, the veteran's right knee 
disability, diagnosed as degenerative joint disease, 
improved, manifesting as pain, slightly increased during 
certain activities, and minimal limitation of motion (0 to 
125 degrees).  

8.  Since discharge from service, the veteran's left eye 
disability has manifested as macular pigment mottling and 
resulted in corrected visual acuity of, at worst, 20/60 and 
contraction of visual field loss to, on average, 51 degrees.  


CONCLUSIONS OF LAW

1.  The criteria for entitlement to an initial evaluation in 
excess of 10 percent for degenerative joint disease, lumbar 
spine, are not met.  38 U.S.C.A. §§ 1155, 5102, 5103, 5103A 
(West 2002); 38 C.F.R. §§ 3.159, 4.1-4.10, 4.14, 4.40, 4.45, 
4.59, 4.71a, Diagnostic Codes 5242, 5243 (2007); 38 C.F.R. 
§4.71a, Diagnostic Codes 5003, 5010, 5292, 5293, 5295 (2001).

2.  The criteria for entitlement to an initial evaluation in 
excess of 10 percent for degenerative joint disease, left 
knee, status post medial meniscal tear repair, are not met.  
38 U.S.C.A. §§ 1155, 5102, 5103, 5103A (West 2002); 38 C.F.R. 
§§ 3.159, 4.1-4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 
5003, 5010, 5257, 5260, 5261 (2007).

3.  The criteria for entitlement to an initial evaluation in 
excess of 10 percent for chondromalacia, right knee, are not 
met.  38 U.S.C.A. §§ 1155, 5102, 5103, 5103A (West 2002); 38 
C.F.R. §§ 3.159, 4.1-4.10, 4.30, 4.40, 4.45, 4.59, 4.71a, 
Diagnostic Codes 5003, 5010, 5257, 5260, 5261 (2007).

4.  The criteria for entitlement to an initial evaluation in 
excess of 10 percent for retinal detachment, left eye, with 
floaters, are not met.  38 U.S.C.A. §§ 1155, 5102, 5103, 
5103A (West 2002); 38 C.F.R. §§ 3.159, 4.1-4.10, 4.84a, 
Diagnostic Codes 6006, 6080 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duties to Notify and Assist

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002), became law.  Regulations 
implementing the VCAA were then published at 
66 Fed. Reg. 45,620, 45,630-32 (Aug. 29, 2001) and codified 
at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326 (2007).  The 
VCAA and its implementing regulations are applicable to this 
appeal.

The VCAA and its implementing regulations provide, in part, 
that VA will notify the claimant and his representative, if 
any, of the information and medical or lay evidence not 
previously provided to the Secretary that is necessary to 
substantiate a claim.  As part of the notice, VA is to 
specifically inform the claimant and his representative, if 
any, of which portion of the evidence the claimant is to 
provide and which portion of the evidence VA will attempt to 
obtain on the claimant's behalf.  They also require VA to 
assist a claimant in obtaining evidence necessary to 
substantiate a claim, but such assistance is not required if 
there is no reasonable possibility that such assistance would 
aid in substantiating the claim.  38 U.S.C.A. 
§§ 5103(a), 5103A (West 2002); 38 C.F.R. § 3.159(b), (c) 
(2007); see also 73 Fed. Reg. 23,353, 23,356 (Apr. 30, 2008) 
(to be codified at 38 C.F.R. § 3.159).  

The United States Court of Appeals for Veterans Claims 
(Court) has mandated that VA ensure strict compliance with 
the provisions of the VCAA.  See Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  In this case, VA provided the veteran 
adequate notice and assistance with regard to his claims such 
that the Board's decision to proceed in adjudicating them 
does not prejudice the veteran in the disposition thereof.  
Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).

A.  Duty to Notify

Notice under the VCAA must be provided a claimant prior to an 
initial unfavorable decision by the agency of original 
jurisdiction.  Pelegrini v. Principi (Pelegrini II), 18 Vet. 
App. 112, 119-20 (2004).  Where notice is not mandated at the 
time of the initial RO decision, it is not error to provide 
remedial notice after such decision.  Id. at 122-24. 

In March 2006, the Court held that the aforementioned notice 
requirements apply to all five elements of a service 
connection claim, including: (1) veteran status; 
(2) existence of disability; (3) a connection between service 
and disability; 
(4) degree of disability; and (5) effective date of 
disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 
484 (2006).  The Court further held that notice under the 
VCAA must inform the claimant that, if the RO grants his 
service connection claim, it will then assign such an award a 
disability rating and an effective date.  Such notice must 
explain how VA determines the appropriate disability rating 
and effective date to assign the award.  Id. at 486.

In January 2008, the Court held that, with regard to claims 
for increased compensation, section § 5103(a) requires, at a 
minimum, that the Secretary notify the claimant that, to 
substantiate a claim, he must provide, or ask the Secretary 
to obtain, medical or lay evidence demonstrating a worsening 
or increase in severity of the disability and the effect that 
worsening has on his employment and daily life.  Vazquez-
Flores v. Peake, 22 Vet. App. 37, 43 (2008).  The Court 
further held that, if the Diagnostic Code (DC) under which 
the claimant is rated contains criteria necessary for 
entitlement to a higher disability rating that would not be 
satisfied by the claimant demonstrating a noticeable 
worsening or increase in severity of the disability and the 
effect that worsening has on the claimant's employment and 
daily life (such as a specific measurement or test result), 
the Secretary must provide the claimant at least general 
notice of that requirement.  The Court additionally held that 
the claimant must be notified that, should an increase in 
disability be found, a disability rating will be determined 
by applying relevant DCs, which typically provide for a range 
in severity of a particular disability from noncompensable to 
as much as 100 percent (depending on the disability 
involved), based on the nature of the symptoms of the 
condition for which disability compensation is being sought, 
their severity and duration, and their impact upon employment 
and daily life.  As with proper notice for an initial 
disability rating and consistent with the statutory and 
regulatory history, the notice must list examples of the 
types of medical and lay evidence the claimant may submit (or 
ask the Secretary to obtain) that are relevant to 
establishing entitlement to increased compensation.  Such 
evidence includes competent lay statements describing 
symptoms, medical and hospitalization records, medical 
statements, employer statements, job application rejections, 
and any other evidence showing an increase in the disability 
or exceptional circumstances relating to the disability.  Id. 
at 43-44. 

In this case, the RO provided the veteran VCAA notice on his 
claims by letters dated November 2002, April 2004 and 
December 2006, the first sent before initially deciding those 
claims in a rating decision dated January 2003.  Such notice 
reflects compliance with the requirements of the law as found 
by the Court in Pelegrini II.  

The content of such notice, considered in conjunction with 
the content of another letter the RO sent the veteran in 
March 2006, also reflects compliance with pertinent 
regulatory provisions and case law, noted above.  In the 
letters, the RO acknowledged the veteran's claims, notified 
the veteran of the evidence needed to substantiate those 
claims, identified the type of evidence that would best do 
so, informed him of VA's duty to assist, and indicated that 
it was developing his claims pursuant to that duty.  As well, 
the RO provided the veteran all necessary information on 
disability ratings and effective dates.  The RO also 
identified the evidence it had received in support of the 
veteran's claims and the evidence it was responsible for 
securing.  The RO noted that it would make reasonable efforts 
to assist the veteran in obtaining all outstanding evidence 
provided he identified the source(s) thereof.  The RO also 
noted that, ultimately, it was the veteran's responsibility 
to ensure VA's receipt of all pertinent evidence.  The RO 
advised the veteran to sign the enclosed forms authorizing 
the release of his treatment records if he wished VA to 
obtain such records on his behalf.  The RO also advised the 
veteran to identify or send directly to VA all requested 
evidence.    

B.  Duty to Assist

The RO made reasonable efforts to identify and obtain 
relevant records in support of the veteran's claims.  38 
U.S.C.A. § 5103A(a), (b), (c) (West 2002).  Specifically, the 
RO secured and associated with the claims file all evidence 
the veteran identified as being pertinent to his claims, 
including service medical records and post-service treatment 
records.  The RO also conducted medical inquiry in support of 
these claims by affording the veteran a VA examination, 
during which VA examiners addressed the severity of the 
disabilities at issue in this appeal.  The veteran does not 
now assert that the reports of these examinations are 
inadequate to decide his claims.  

Under the facts of this case, "the record has been fully 
developed," and "it is difficult to discern what additional 
guidance VA could have provided to the veteran regarding what 
additional evidence he should submit to substantiate his 
claim[s]."  Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 
2004); see also Livesay v. Principi, 15 Vet. App. 165, 178 
(2001) (en banc) (observing that the VCAA is a reason to 
remand many, many claims, but it is not an excuse to remand 
all claims); Reyes v. Brown, 7 Vet. App. 113, 116 (1994); 
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (both 
observing circumstances as to when a remand would not result 
in any significant benefit to the claimant). 

II.  Analysis of Claims

The veteran claims entitlement to higher initial evaluations 
for low back, bilateral knee and eye disabilities.  He 
asserts that the evaluations initially assigned these 
disabilities do not accurately reflect the severity of his 
low back, bilateral knee and eye symptoms.  

Disability evaluations are determined by evaluating the 
extent to which a service-connected disability adversely 
affects a veteran's ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
his symptomatology with the criteria set forth in the 
Schedule for Rating Disabilities (rating schedule).  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.10 
(2007).  If two evaluations are potentially applicable, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
evaluation; otherwise, the lower evaluation will be assigned.  
38 C.F.R. § 4.7 (2007).

Where an award of service connection for a disability has 
been granted and the assignment of an initial evaluation for 
that disability is disputed, separate evaluations may be 
assigned for separate periods of time based on the facts 
found. In other words, the evaluations may be "staged."  
Fenderson v. West, 12 Vet. App. 119, 125-126 (1999).  In 
claims for increases, the present level of disability is of 
primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  However, in such cases, when the factual findings 
show distinct time periods during which a claimant exhibits 
symptoms of the disability at issue and such symptoms warrant 
different evaluations, staged evaluations may also be 
assigned.  Hart v. Mansfield, 21 Vet. App. 505, 509-510 
(2007).

A disability may require re-evaluation in accordance with 
changes in a veteran's condition.  In determining the level 
of current impairment, it is thus essential that the 
disability be considered in the context of the entire 
recorded history.  38 C.F.R. § 4.1.  

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in the parts of the 
system, to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination, and 
endurance.  The examination on which an evaluation is based 
must adequately portray the anatomical damage, and the 
functional loss, with respect to all of these elements.  The 
functional loss may be due to absence of part, or all, of the 
necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion and a part that becomes 
painful on use must be regarded as seriously disabled.  A 
little used part of the musculoskeletal system may be 
expected to show evidence of disuse, either through atrophy, 
the condition of the skin, absence of normal callosity or the 
like.  38 C.F.R. §§ 4.40, 4.45 (2007).  

As regards the joints, the factors of disability reside in 
reductions of their normal excursion of movements in 
different planes.  Inquiry will be directed to these 
considerations: less movement than normal; more movement than 
normal; weakened movement; excess fatigability; 
incoordination, impaired ability to execute skilled movements 
smoothly; and pain on movement, swelling, deformity or 
atrophy of disuse.  Instability of station, disturbance of 
locomotion, interference with sitting, standing and weight-
bearing are related considerations.  38 C.F.R. 
§ 4.45; see also DeLuca v. Brown, 8 Vet. App. 202, 206-7 
(holding that VA's review of a service-connected 
musculoskeletal disability must include an assessment of the 
functional impairment caused by that disability and that, if 
the service-connected disability involves a joint rated based 
on limitation of motion, adequate consideration must be given 
to functional loss due to pain under 38 C.F.R. § 4.40, and 
functional loss due to weakness, fatigability, incoordination 
or pain on movement of a joint under 38 C.F.R. § 4.45).  
Painful, unstable, or maligned joints due to healed injury 
are entitled to at least the minimum compensable evaluation 
for the joint.  38 C.F.R. § 4.59 (2007).  

The Office of General Counsel (GC) has issued two opinions 
pertinent to claims of entitlement to higher initial 
evaluations for knee disabilities.  These GC opinions reflect 
that a veteran who has x-ray evidence of arthritis and 
instability of the knee may be evaluated separately under 
Diagnostic Codes (DCs) 5003 and 5257 provided additional 
disability is shown.  VAOPGCPREC 23-97 (July 1, 1997) 
(23-97); VAOGCPREC 9-98 (August 14, 1998) (9-98).  Additional 
disability is shown when a veteran meets the criteria for a 
noncompensable evaluation under either DC 5260 or 5261, which 
include flexion limited to 60 degrees or extension limited to 
5 degrees, or when there is painful motion such that it adds 
to the actual limitation of motion shown under DC 5260 or DC 
5261.  9-98 at paragraphs 1, 6.  A separate evaluation may 
also be granted under DC 5003 and 38 C.F.R. § 4.59, when a 
veteran technically has full range of motion that is 
inhibited by pain.  9-98 at paragraphs 4, 6; see also 
Lichtenfels v. Derwinski, 1 Vet. App. 484, 488 (1991).

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  

A.  Low Back Disability

In a written statement dated January 2004, the veteran 
asserted that his back was painful and caused a loss of 
mobility in his right leg secondary to numbness radiating 
from his right buttocks to his right foot.  He pointed out 
that he had sought treatment by three physicians, one of whom 
had injected his back with steroids in January 2004.  He 
explained that during one treatment visit, a physician 
conducted magnetic resonance imaging (MRI), which showed that 
he had a ruptured disc that was pinching a nerve that 
extended to his leg.  In a written statement dated June 2006, 
the veteran indicated that his back disability had worsened 
and necessitated outpatient surgery twice in December 2003.

The RO has evaluated the veteran's low back disability as 10 
percent disabling pursuant to DCs 5010 and 5295.  VA twice 
amended the DCs pertinent to back ratings, which include DC 
5295, during the course of this appeal.  Where the law or 
regulations governing a claim change while the claim is 
pending, the version most favorable to the claimant applies, 
absent congressional intent to the contrary.  See Karnas v. 
Derwinski, 1 Vet. App. 308, 312-13 (1991).  For the period 
prior to the effective date of the change, however, the Board 
must apply the former version of the regulation.  VAOPGCPREC 
3-2000 (April 10, 2000), 65 Fed. Reg. 33,422 (2000).

Prior to the amendments at issue, DC 5295 governed ratings of 
lumbosacral strains and DC 5293 governed ratings of 
intervertebral disc syndrome.  Effective September 23, 2002, 
VA amended the criteria for rating intervertebral disc 
syndrome, but continued to evaluate that disease under DC 
5293.  See 67 Fed. Reg. 54,345 (Aug. 22, 2002) (codified at 
38 C.F.R. § 4.71a, DC 5293 (2007)).  

Effective September 26, 2003, VA updated the entire section 
of the rating schedule that addresses disabilities of the 
spine.  This update included a renumbering of the DCs 
pertinent to back ratings.  According to that renumbering, DC 
5237 now governs ratings of lumbosacral strains and DC 5243 
governs ratings of intervertebral disc syndrome.  See 68 Fed. 
Reg. 51,443 (Aug. 27, 2003) (codified at 38 C.F.R. § 4.71a, 
DCs 5235-5243)).

Prior to September 26, 2003, DC 5295 provided that a 0 
percent evaluation was assignable for lumbosacral strain with 
slight subjective symptoms only.  A 10 percent evaluation was 
assignable for lumbosacral strain with characteristic pain on 
motion.  A 20 percent evaluation was assignable for 
lumbosacral strain with muscle spasm on extreme forward 
bending, loss of lateral spine motion, unilateral, in 
standing position.  A maximum evaluation of 40 percent was 
assignable for severe lumbosacral strain with listing of the 
whole spine to opposite side, positive Goldthwaite's sign, 
marked limitation of forward bending in standing position, 
loss of lateral motion with osteo-arthritic changes, or 
narrowing or irregularity of joint space, or some of the 
above with abnormal mobility on forced motion.  38 C.F.R. 
§ 4.71a, DC 5295 (2002).  

Under DC 5292, a 10 percent evaluation was assignable for 
slight limitation of motion of the lumbar spine.  A 20 
percent evaluation was assignable for moderate limitation of 
motion of the lumbar spine and a 40 percent evaluation was 
assignable for severe limitation of motion of the lumbar 
spine.  38 C.F.R. § 4.71a, DC 5292 (2002).

Prior to September 23, 2002, a 10 percent evaluation was 
assignable for mild intervertebral disc syndrome under DC 
5293.  An evaluation of 20 percent was assignable for 
moderate recurring attacks of intervertebral disc syndrome.  
A 40 percent evaluation was assignable for severe, recurring 
attacks of intervertebral disc syndrome with intermittent 
relief.  A 60 percent evaluation was assignable for 
pronounced intervertebral disc syndrome; with persistent 
symptoms compatible with sciatic neuropathy with 
characteristic pain and demonstrable muscle spasm, absent 
ankle jerk, or other neurological findings appropriate to 
site of diseased disc, little intermittent relief.  38 C.F.R. 
§ 4.71a, DC 5293 (2001).

In VAOPGCPREC 36-97 (Dec. 12, 1997), the acting VA General 
Counsel held that: (1) DC 5293 involved loss of range of 
motion and, therefore, the provisions of 38 C.F.R. §§ 4.40 
and 4.45 were to be considered when a disability was 
evaluated under that DC; (2) When a veteran received less 
than the maximum evaluation under DC 5293 based upon 
symptomatology which included limitation of motion, 
consideration was to be given to the extent of the disability 
under 38 C.F.R. §§ 4.40 and 4.45, even though the evaluation 
corresponded to the maximum evaluation under another 
diagnostic code pertaining to limitation of motion; and (3) 
The Board was to address entitlement to an extraschedular 
rating under 38 C.F.R. § 3.321(b)(1) if there was evidence of 
"exceptional or unusual" circumstances indicating that the 
rating schedule, including 38 C.F.R. §§ 4.40, 4.45, and 
4.71a, was inadequate to compensate for the average 
impairment of earning capacity due to intervertebral disc 
syndrome, regardless of the fact that a veteran received the 
maximum schedular rating under a diagnostic code based upon 
limitation of motion.  See also DeLuca, 8 Vet. App. at 202.

Prior to September 26, 2003, a 40 percent evaluation was 
assignable for favorable ankylosis of the lumbar spine under 
DC 5289.  38 C.F.R. § 4.71a, DCs 5288, 5289 (2002).  An 
evaluation in excess of 40 percent was assignable for 
unfavorable ankylosis of the lumbar spine, complete bony 
fixation (ankylosis) of the spine at a favorable angle, or 
certain residuals of a fractured vertebra.  38 C.F.R. § 
4.71a, DCs 5285, 5286, 5289 (2002).  

As of September 23, 2002, intervertebral disc syndrome 
(preoperatively or postoperatively) is to be evaluated either 
on the total duration of incapacitating episodes over the 
past 12 months or by combining under 38 C.F.R. § 4.25 
separate evaluations of its chronic orthopedic and neurologic 
manifestations along with evaluations for all other 
disabilities, whichever method results in the higher 
evaluation.  A 10 percent evaluation is to be assigned for 
intervertebral disc syndrome with incapacitating episodes 
having a total duration of at least one week but less than 
two weeks during the past 12 months.  A 20 percent evaluation 
is to be assigned for intervertebral disc syndrome with 
incapacitating episodes having a total duration of at least 
two weeks but less than four weeks during the past 12 months.  
A 40 percent evaluation is to be assigned for intervertebral 
disc syndrome with incapacitating episodes having a total 
duration of at least four weeks but less than six weeks 
during the past 12 months.  A 60 percent evaluation is to be 
assigned for intervertebral disc syndrome with incapacitating 
episodes having a total duration of at least six weeks during 
the past 12 months.  38 C.F.R. § 4.71a, DC 5293 (2007).

As of September 26, 2003, all diseases and injuries of the 
spine other than intervertebral disc syndrome are to be 
evaluated under the general rating formula.  Intervertebral 
disc syndrome (preoperatively or postoperatively) is to be 
rated either under the general rating formula or under the 
formula for rating intervertebral disc syndrome based on 
incapacitating episodes, whichever method results in the 
higher evaluation when all disabilities are combined under 38 
C.F.R. § 4.25.  68 Fed. Reg. 51,443 (Aug. 27, 2003) (codified 
at 38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243 (2007)).  

According to the general rating formula, a 10 percent 
evaluation is to be assigned for forward flexion of the 
thoracolumbar spine greater than 60 degrees but not greater 
than 85 degrees; or, forward flexion of the cervical spine 
greater than 30 degrees but not greater than 40 degrees; or 
combined range of motion of the thoracolumbar spine greater 
than 120 degrees, but not greater than 235 degrees; or 
combined range of motion of the cervical spine greater than 
170 degrees, but not greater than 335 degrees; or, muscle 
spasm, guarding, or localized tenderness not resulting in 
abnormal gait or abnormal spinal contour; or, vertebral body 
fracture with loss of 50 percent or more of the height.  A 20 
percent evaluation is to be assigned for forward flexion of 
the thoracolumbar spine greater than 30 degrees but not 
greater than 60 degrees; or, forward flexion of the cervical 
spine greater than 15 degrees but not greater than 30 
degrees; or the combined range of motion of the thoracolumbar 
spine not greater than 120 degrees; or, the combined range of 
motion of the cervical spine not greater than 170 degrees; 
or, muscle spasm or guarding severe enough to result in an 
abnormal gait or abnormal spinal contour such as scoliosis, 
reversed lordosis, or abnormal kyphosis.  A 40 percent 
evaluation is to be assigned for unfavorable ankylosis of the 
entire cervical spine; or forward flexion of the 
thoracolumbar spine 30 degrees or less; or favorable 
ankylosis of the entire thoracolumbar spine.  A 50 percent 
evaluation is to be assigned for unfavorable ankylosis of the 
entire thoracolumbar spine.    

For VA compensation purposes, unfavorable ankylosis is a 
condition in which the entire cervical spine, entire 
thoracolumbar spine, or entire spine is fixed in flexion or 
extension, and the ankylosis results in one or more of the 
following: difficulty walking because of a limited line of 
vision; restricted opening of the mouth and chewing; 
breathing limited to diaphragmatic respiration; 
gastrointestinal symptoms due to pressure of the costal 
margin on the abdomen; dyspnea or dysphagia; atlantoaxial or 
cervical subluxation or dislocation; or neurologic symptoms 
due to nerve root stretching.  Fixation of a spinal segment 
in neutral position (zero degrees) always represents 
favorable ankylosis.  68 Fed. Reg. 51,443, Note (5) (Aug. 27, 
2003).  

The formula for rating intervertebral disc syndrome 
reiterates the language of the September 23, 2002 regulatory 
amendment, noted above.  68 Fed. Reg. 51,443 (Aug. 27, 2003).  

Any associated objective neurological abnormalities, 
including but not limited to bowel or bladder impairment, are 
to be evaluated separately under an appropriate DC.  68 Fed. 
Reg. 51,443, Note (1) (Aug. 27, 2003).  

Based on these criteria as well as the reasoning noted below, 
the evidence establishes that the veteran's low back 
disability picture does not more nearly approximate the 
criteria for a higher initial evaluation.  

As previously indicated, the veteran had active service from 
June 1978 to November 2002.  During this time period, in 
1994, 1999, 2000 and 2002, he injured his low back and 
received treatment for associated complaints, including 
radiating pain aggravated on weight bearing.  Examiners 
diagnosed muscle spasm and low back strain.  

Following discharge, he continued to receive treatment for 
low back complaints and underwent VA examinations of his 
back, during which medical professionals discussed the 
severity of the veteran's low back disability.  For instance, 
in October 2002, during a VA general medical examination, the 
veteran reported low back pain aggravated by certain 
activities, which did not radiate, but caused him to avoid 
certain tasks.  The examiner noted mild tightness, range of 
motion within normal limits, and no muscle spasm.  He 
diagnosed mild degenerative disc disease of the lumbar spine 
with recurrent, episodic pain.  X-rays showed mild 
degenerative disc disease.  

In September 2003, the veteran presented complaining of right 
hamstring pain, the etiology of which a physician questioned.  
Testing, including x-rays and an MRI, revealed a disk 
protrusion at L5-S1 with possible impingement of the right S1 
nerve root.  A physician diagnosed herniated nucleus pulposus 
with sciatica and recommended epidural injections, which the 
veteran received in the beginning of 2004.  In February 2004, 
the veteran reported that the injections had worked well.  

In February 2007, during another VA examination, the veteran 
reported that his low back pain had improved since his 
epidural injections, that he had less pain and no radicular 
symptoms, and that he treated the pain, which manifested once 
weekly, with heat and pain medication.  The examiner noted no 
lumbar lordosis, muscle spasm or point tenderness, flexion to 
85 degrees, extension to 25 degrees, side bending to 30 
degrees, bilaterally, rotation to 30 degrees, bilaterally, no 
neurological abnormalities, no increase in pain on repetition 
or during flare-ups, and no additional loss of motion 
secondary to painful motion, weakness, impaired endurance, 
fatigue or incoordination.  He confirmed that the veteran's 
back had improved since the injections, resulting in very 
good range of motion and no associated neurological findings.  
X-rays again showed degenerative disc disease.  

According to this evidence, the veteran's low back disability 
has improved since the beginning of 2004, when the veteran 
received epidural injections.  Prior to that time, the 
disability manifested as occasional radiating pain.  Since 
then, it has manifested as occasional, non-radiating pain.  
The pain, whether it radiates or not, is contemplated in the 
10 percent evaluation initially assigned the veteran's low 
back disability.  

There is no evidence of record indicating that, since the 
veteran's discharge from service, including on repetitive use 
and during flare-ups, the veteran's low back disability 
caused muscle spasm, loss of lateral spine motion, more than 
mild intervertebral disc syndrome, more than slight 
limitation of motion of the lumbar spine, or ankylosis, which 
would warrant a higher initial evaluation under the former 
criteria for rating lumbar spine disabilities.  There is also 
no evidence of record indicating that, since VA amended the 
criteria, including on repetitive use and during flare-ups, 
the veteran's low back disability has caused forward flexion 
of the thoracolumbar spine greater than 30 degrees, a 
combined range of motion of the thoracolumbar spine not 
greater than 120 degrees, muscle spasm, guarding, or an 
abnormal gait or spinal contour, which would warrant a higher 
initial evaluation under the revised criteria for rating 
lumbar spine disabilities.  Rather, since the veteran's 
discharge from service, examiners consistently noted no spasm 
and normal or good range of motion of the lumbar spine.   

B.  Knee Disabilities

According to written statements the veteran submitted during 
the course of this appeal, he developed arthritis and 
associated symptomatology in service, secondary to knee 
surgeries.  Allegedly, this symptomatology worsened after 
discharge, necessitating additional knee surgery.  The 
written statements conflict regarding whether this surgery 
involved the left or right knee.  The veteran contends that 
his left knee symptoms are more severe than his right knee 
symptoms, but that based on the symptoms of both knees, 
separate evaluations are warranted for arthritis and 
instability.  The veteran points out that, when the RO 
initially assigned the veteran a 10 percent evaluation for 
one knee disability, it did not consider evidence showing 
that the veteran soon planned to undergo surgery on that 
knee. 

The RO has evaluated the veteran's right knee disability as 
10 percent disabling pursuant to DC 5010.  The RO has 
evaluated the veteran's left knee disability as 10 percent 
disabling pursuant to DCs 5010 and 5259.

DC 5010 provides that arthritis that is due to trauma and 
substantiated by x-ray findings is to be rated on limitation 
of motion of affected parts, as arthritis, degenerative.  
38 C.F.R. § 4.71a, DC 5010 (2007).  

DC 5003 provides that degenerative arthritis established by 
x-ray findings is to be evaluated on the basis of limitation 
of motion under the appropriate DC for the specific joint or 
joints involved.  When, however, the limitation of motion of 
the specific joint or joints involved is noncompensable under 
the appropriate DC, an evaluation of 10 percent is for 
application for each such major joint or group of minor 
joints affected by limitation of motion, to be combined, not 
added under DC 5003.  Limitation of motion must be 
objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  In the 
absence of limitation of motion, a 10 percent evaluation is 
assignable for x-ray evidence of involvement of arthritis of 
2 or more major joints or 2 or more minor joint groups.  A 20 
percent evaluation is assignable for x-ray evidence of 
involvement of arthritis of 2 or more major joints or 2 or 
more minor joint groups with occasional incapacitating 
episodes.  38 C.F.R. § 4.71a, DC 5003 (2007).

The appropriate DCs for the specific joint involved in this 
case are 5260 and 5261.  DC 5260 provides that a 0 percent 
evaluation is assignable for flexion of the leg limited to 60 
degrees.  A 10 percent evaluation is assignable for flexion 
of the leg limited to 45 degrees.  A 20 percent evaluation is 
assignable for flexion of the leg limited to 30 degrees.  A 
30 percent evaluation is assignable for flexion of the leg 
limited to 15 degrees 38 C.F.R. § 4.71a, DC 5260 (2007).  

DC 5261 provides that a 0 percent evaluation is assignable 
for extension of the leg limited to 5 degrees.  A 10 percent 
evaluation is assignable for extension of the leg limited to 
10 degrees.  A 20 percent evaluation is assignable for 
extension of the leg limited to 15 degrees.  A 30 percent 
evaluation is assignable for extension of the leg limited to 
20 degrees.  A 40 percent evaluation is assignable for 
extension of the leg limited to 30 degrees.  A 50 percent 
evaluation is assignable for extension of the leg limited to 
45 degrees.  38 C.F.R. § 4.71a, DC 5260 (2007); see also 
VAOGCPREC 9-2004 (Sept. 17, 2004) (holding that separate 
evaluations under 38 C.F.R. § 4.71a, DC 5260 (leg, limitation 
of flexion) and DC 5261 (leg, limitation of extension) may be 
assigned for disability of the same joint).  

DC 5259 provides that a 10 percent evaluation is assignable 
for symptomatic removal of the semilunar cartilage.  38 
C.F.R. § 4.71a, DC 5259 (2007).

Also applicable to this case are DCs 5256 and 5257.  DC 5257 
provides that a 10 percent evaluation is assignable for 
slight recurrent subluxation or lateral instability of the 
knee.  A 20 percent evaluation is assignable for moderate 
recurrent subluxation or lateral instability of the knee.  A 
30 percent evaluation is assignable for severe recurrent 
subluxation or lateral instability of the knee.  38 C.F.R. § 
4.71a, DC 5257 (2007).  DC 5256 provides that an evaluation 
of at least 30 percent is assignable for ankylosis of the 
knee.  38 C.F.R. § 4.71a, DC 5256 (2007).  

Based on these criteria as well as the reasoning noted below, 
the evidence establishes that the veteran's left and right 
knee disability pictures do not more nearly approximate the 
criteria for higher initial evaluations under any applicable 
DC or GC opinion during any time period at issue in this 
appeal.  

1.  Left Knee

In 1992, during active service, the veteran underwent surgery 
for a torn left kneecap cartilage and ligaments, after which 
he fully recovered.  The veteran then injured his left knee 
in October 1999, after which he received treatment, including 
physical therapy, for pain, swelling, stiffness and crepitus, 
experienced a decrease in mobility, and underwent testing 
that revealed mild arthritis.  By February 2000, the symptoms 
had not improved so the veteran underwent further testing, or 
more specifically, magnetic resonance imaging, which revealed 
lateral and medial meniscus tears.  This finding necessitated 
a left knee arthroscopy, partial medial meniscectomy and a 
medial plica resection in March 2000, after which the veteran 
participated in physical therapy and used crutches.  By July 
2000, however, the left knee swelling had not abated.  In 
October 2000, a corpsman noted left knee tenderness, crepitus 
and chondral defects and recommended restriction of certain 
activities.  Magnetic resonance imaging conducted in October 
2002 confirmed such defects and showed lateral and medial 
meniscal tears.  

Following discharge, the veteran continued to receive 
treatment for left knee complaints and underwent VA 
examinations of his knees, during which medical professionals 
discussed the severity of the veteran's left knee disability.  
For instance, in October 2002, during a VA general medical 
examination, the veteran reported left knee pain aggravated 
by certain activities, and flare-ups of pain three to ten 
times monthly, relieved by rest.  The examiner noted left 
knee motion from 0 to 135 degrees with pain.  X-rays of the 
left knee showed mild degenerative joint disease.  

In June 2006, the veteran sought treatment for a left knee 
injury and associated pain.  From July 2006 to August 2006, 
he participated in physical therapy in an effort to improve 
his mobility and strength.  During this time period, the 
veteran reported or medical professionals noted stiffness, 
pain, swelling, a minimal limp, and limited motion (at worst, 
from 10 to 119 degrees).  They also reported that the veteran 
did not have instability or laxity of the left knee.  In 
August 2006, a physician noted that the physical therapy had 
not helped.  Magnetic resonance imaging conducted in 
September 2006 revealed left knee chondromalacia and a cyst.  
The veteran received three steroid injections in his left 
knee in November 2006.  Thereafter, to April 2007, the 
veteran continued to receive treatment, including an 
arthrocentesis aspiration of the left knee joint and another 
steroid injection, for left knee pain, swelling and effusion.  

In February 2007, during another VA examination, the veteran 
reported that he had left knee pain, which manifested daily 
and interfered with certain activities, and swelling and 
soreness, which also manifested daily.  He indicated that the 
physical therapy in which he participated in 2006 had only 
minimally helped and that a series of three subsequent 
injections had provided mild to moderate pain relief.  He 
noted that he was no longer able to run, wore a brace when 
biking and using aerobic machines, sensed instability, but 
had never fallen, did not use a cane or a crutch, and had not 
had flare-ups of pain.

The examiner noted left knee crepitus on extension, effusion, 
range of motion from 5 to 115 degrees, and an additional loss 
of 5 degrees of extension and 10 degrees of flexion during 
flare-ups.  He indicated that the left knee was stable and 
that the veteran had slightly increased pain on repetitive 
motion.  He diagnosed degenerative joint disease of the left 
knee with pain and minimal swelling, worsened on certain 
activities, and restricted motion. 

According to this evidence, following discharge from service, 
but prior to June 2006, the veteran's left knee disability, 
diagnosed as degenerative joint disease, manifested as pain 
and slight limitation of motion (at worst, 0 to 135 degrees) 
with pain, increased on certain activities.  Since June 2006, 
the veteran's left knee disability, diagnosed as degenerative 
joint disease, has worsened, manifesting as pain, increased 
on repetitive use, swelling, stiffness, and more severe 
limitation of motion (at worst, 10 to 105 degrees, including 
during flare-ups) with crepitus and pain, increased during 
certain activities.  

These symptoms are contemplated in the 10 percent evaluation 
initially assigned the veteran's left knee disability.  There 
is no evidence of record indicating that, at any time since 
the veteran's discharge from service, including on repetitive 
use and during flare-ups, the veteran's left knee disability 
caused flexion limited to 30 degrees, extension limited to 15 
degrees, or ankylosis, which would warrant a higher initial 
evaluation under DC 5256, 5260 or 5261.  Moreover, although 
during the same time period, the veteran reported wearing a 
left knee brace, which suggests the presence of an unstable 
knee, no medical professional objectively confirmed left knee 
instability or noted subluxation.  In fact, medical 
professionals consistently noted a stable left knee.  In 
light of this fact, a separate evaluation for instability or 
subluxation may not be assigned.    

2.  Right Knee

The veteran also injured his right knee during service, in 
September 2002, after which he received treatment for pain.  
Magnetic resonance imaging revealed lateral and medial 
meniscus tears, chondromalacia, and a grade I ligament 
strain.  X-rays revealed early degenerative changes. 

Following discharge, the veteran continued to receive 
treatment, including surgery, for right knee complaints and 
underwent VA examinations of his right knee, during which 
medical professionals discussed the severity of his right 
knee disability.  For instance, in October 2002, during a VA 
general medical examination, the veteran reported right knee 
pain aggravated by certain activities, and flare-ups of such 
pain three to fifteen times monthly.  The examiner noted 
right knee motion from 0 to 130 degrees with pain.    

On March 3, 2003, the veteran underwent a right knee 
arthroscopy and partial medial and lateral meniscectomies 
(records from one Air Force facility occasionally refer to a 
March 2003 surgery on the left knee, but the records of the 
surgery show that it involved the right knee).  By March 21, 
2003, the veteran's right knee was stable and doing well; 
therefore, a corpsman recommended that the veteran return to 
full activity.  

In August 2004, the veteran sought treatment for a right knee 
injury and associated pain, which eventually resolved.   

In February 2007, during another VA examination, the veteran 
reported that he had right knee pain, which occasionally 
manifested, usually after walking extensively.  He indicated 
that his right knee symptoms had improved since his surgery, 
that he had no instability or swelling, and that the right 
knee pain did not interfere with any activities or involve 
flare-ups.  

The examiner noted no right knee abnormalities other than 
range of motion from 0 to 125 degrees.  He also noted no 
additional loss of motion due to flare-ups.  He indicated 
that the right knee was stable and that the veteran had 
slightly increased pain on repetitive motion.  He diagnosed 
degenerative joint disease of the right knee with slightly 
diminished right knee flexion. 

According to this evidence, since the veteran's discharge 
from service, but prior to March 2003, the veteran's right 
knee disability, diagnosed as degenerative joint disease, 
manifested as pain, increased during certain activities and 
flare-ups, and minimal limitation of motion (0 to 130 
degrees) with pain.  Since March 2003, when the veteran spent 
19 days convalescing post surgery, the veteran's right knee 
disability, diagnosed as degenerative joint disease, 
improved, manifesting as pain, slightly increased during 
certain activities, and minimal limitation of motion (0 to 
125 degrees).  

These symptoms are contemplated in the 10 percent evaluation 
initially assigned the veteran's right knee disability.  
There is no evidence of record indicating that, at any time 
since the veteran's discharge from service, including on 
repetitive use and during flare-ups, the veteran's right knee 
disability caused flexion limited to 30 degrees, extension 
limited to 15 degrees, or ankylosis, which would warrant a 
higher initial evaluation under DC 5256, 5260, or 5261.  
Moreover, during the same time period, no medical 
professional noted right knee instability or subluxation, 
which would warrant the assignment of a separate evaluation 
under the previously noted GC opinions.  Finally, although 
the veteran underwent outpatient surgery in March 2003, which 
necessitated a period of convalescence, such period extended 
for 19 days only; therefore, under 38 C.F.R. § 4.30, the 
Board may not assign a temporary total (100 percent) 
disability covering such period.     

C.  Eye Disability

According to written statements the veteran submitted during 
the course of this appeal, he had surgery in service to 
repair a moving retinal tear so severe, a buckle needed to be 
placed around his eye.  Allegedly, as a result, fluid 
accumulated, which in turn caused permanent degradation of 
his eyesight that cannot be corrected.  The veteran contends 
that he is now required to wear glasses with an extreme 
prescription and has floaters, which impact significantly the 
quality of his life.

The RO has evaluated the veteran's eye disability as 10 
percent disabling pursuant to DCs 6006 and 6080.  DC 6006 
provides that retinitis, in chronic form, is to be rated from 
10 percent to 100 percent for impairment of visual acuity or 
field loss, pain, rest-requirements, or episodic incapacity, 
combining an additional rating of 10 percent during 
continuance of active pathology.  A minimum evaluation of 
10 percent is to be assigned during active pathology.  38 
C.F.R. § 4.84a, DC 6006 (2007).  

In evaluating impairment of central visual acuity, a 10 
percent evaluation is assignable for vision in one eye of 
20/50 and in the other eye of 20/40 or 20/50.  38 C.F.R. § 
4.84a, DCs 6078, 6079, Table V (2007).  A 20 percent 
evaluation is assignable for vision in one eye of 20/70 or 
20/100 and in the other eye of 20/50.  38 C.F.R. § 4.84a, DC 
6078, Table V (2007).  

In evaluating impairment of field loss, a 10 percent 
evaluation is assignable for concentric contraction of the 
visual field, unilateral, to 60 degrees, but not to 
45 degrees (or rate as 20/50 (6/15)), to 45 degrees, but not 
to 30 degrees (or rate as 20/70 (6/21)), or to 30 degrees, 
but not to 15 degrees (or rate as 20/100 (6/30)).  38 C.F.R. 
§ 4.84a, DC 6080 (2007).  A 20 percent evaluation is 
assignable for concentric contraction of the visual field, 
unilateral, to 15 degrees, but not to 5 degrees.  38 C.F.R. § 
4.84a, DC 6080.

Based on these criteria as well as the reasoning noted below, 
the evidence establishes that the veteran's eye disability 
picture does not more nearly approximate the criteria for a 
higher initial evaluation.  

During active service, in 1998, the veteran underwent eye 
surgery, as alleged.  Prior to that time, however, beginning 
in 1991, he wore glasses.  Beginning in 1993, he sought 
treatment for eye complaints on multiple occasions.  During 
treatment visits, medical professionals noted decreased 
visual acuity and vitreous floaters, bilaterally.  In 
response to the veteran's early complaints, a medical 
professional drained the veteran's left eyelid.  Eventually, 
however, medical professionals noted retinal detachment of 
the left eye, which necessitated a scleral buckling 
procedure, and myopia.  Within a week, the veteran reported 
improvement; at that time, the veteran had visual acuity of 
6/200 and intraocular pressure of 16 in the left eye.  During 
follow visits, medical professionals continued to note slowly 
improving vision, but also significant vitreous floaters.  In 
December 1999, the veteran ordered new glasses and contact 
lenses.  In August 2001, he reported decreased visual acuity 
in the left eye.  A medical professional noted visual acuity 
of 20/40, corrected.  

Following discharge, he continued to receive treatment for 
eye complaints, including blurry vision.  During treatment 
visits, medical professionals again noted floaters and also 
noted cataracts and visual acuity of 20/50, corrected.

The veteran also underwent VA examinations of his eye, during 
which medical professionals discussed the severity of the 
veteran's eye disability.  For instance, in October 2002, 
during a VA general medical examination, the veteran reported 
vision problems.  The examiner noted visual acuity of 20/60,  
corrected, mild nerve pallor, and a blunted foveal reflex.  
The examiner diagnosed anisometropia, astigmatism, myopia, 
presbyopia, and vitreous degeneration floaters.  

In February 2007, during another VA examination, the veteran 
reported less vision in his left eye.  The examiner noted 
macular pigment mottling, visual acuity of 20/50 in the left 
eye, corrected with glasses, contraction ranging from 35 
degrees to 71 degrees in multiple fields of vision, resulting 
in average contraction to 51 degrees, bilateral cataracts, 
indicated that the cataracts were not related to the retinal 
detachment, and concluded that the veteran's vision was 
adequate for sedentary work.  

According to this evidence, since the veteran's discharge 
from service, the veteran's left eye disability has 
manifested as macular pigment mottling and resulted in 
corrected visual acuity of, at worst, 20/60 and contraction 
of visual field loss to, on average, 51 degrees.  This degree 
of eye disability is contemplated in the 10 percent 
evaluation initially assigned such disability.  There is no 
evidence of record indicating that, at any time since the 
veteran's discharge from service, the veteran had visual 
acuity of 20/70, or contraction, unilaterally, to 15 degrees, 
but not to 5 degrees.  Moreover, the veteran did not report 
pain, rest-requirements, or episodic incapacity secondary to 
his left eye disability, which would warrant the assignment 
of a higher initial evaluation under one of the previously 
noted DCs.  The most recent VA examiner indicated that the 
veteran's left eye disability does not interfere with 
sedentary work, which the veteran does as a financial 
analyst.  

D.  Conclusion

Based on the foregoing findings, the Board concludes that the 
criteria for higher initial evaluations for low back, left 
and right knee, and eye disabilities are not met.  The Board 
recognizes that the rating schedule is designed to 
accommodate changes in condition and that the veteran may be 
awarded different evaluations in the future should any of his 
disability pictures change.  38 C.F.R. § 4.1.  At present, 
however, the above noted evaluations are the most appropriate 
given the medical evidence of record.  

In reaching this decision, the Board considered the complete 
history of the disabilities at issue as well as the current 
clinical manifestations and the effect these disabilities 
have on the earning capacity of the veteran.  38 C.F.R. §§ 
4.1, 4.2, 4.41.  In addition, the Board considered the 
applicability of the benefit-of-the-doubt doctrine; however, 
given that the preponderance of the evidence is against each 
claim, the doctrine is not for application.    


ORDER

An initial evaluation in excess of 10 percent for 
degenerative joint disease, lumbar spine, is denied.

An initial evaluation in excess of 10 percent for 
degenerative joint disease, left knee, status post medial 
meniscal tear repair, is denied.

An initial evaluation in excess of 10 percent for 
chondromalacia, right knee, is denied. 

An initial evaluation in excess of 10 percent for retinal 
detachment left eye, with floaters, is denied.



____________________________________________
V. L. JORDAN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


